Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Gathy on 11 July 2022.

The application has been amended as follows:
In the Claims: Claims 1 and 11 have been amended as follows, claim 12 is canceled, and the remaining claims are as filed 14 June 2022.
In claim 1, at the last 2 lines, “ranges 1-25%CaO, 1- 25%AlO1.5, 50-99% SiO2” has been changed to -- ranges 1-25 mol% CaO, 1- 25 mol% AlO1.5, 50-99 mol% SiO2--.
In claim 10 at the last line, “coating” has been changed to --layer--.
In claim 11, at the last 2 lines, “ranges 1-25% AE, 1- 25% AlO1.5, 50-99% SiO2” has been changed to -- ranges 1-25 mol% AE, 1- 25 mol% AlO1.5, 50-99 mol% SiO2--.
Claim 12 is canceled.
Examiner’s Comment
The examiner’s amendments to claims 1 and 11 are support by the specification at ¶26-27, which point to Figs 3 and 4, which are phase diagrams, which are used in the art to describe phases based on mol% of the components, and Figs 3a and 4a are labeled at the bottom as showing mole fraction. The notation throughout ¶28, i.e. 
    PNG
    media_image1.png
    26
    426
    media_image1.png
    Greyscale
 also are consistent with mol% rather than, i.e. weight%.
It is understood that claim 11 limitation “alkaline earth (AE)” includes oxides of alkaline earth elements as discussed in the instant specification at ¶31-34.
Claim 12 is directed to a distinct species, and is canceled to expedite prosecution. IDS document US 8,940,417 concerns a coating having a YAS system. Cited therein,  Smeacetto ("Protective coatings for carbon-bonded carbon-fiber composites", Ceramics International) discloses a high temperature (p. 1297), self-healing (see abstract) thermal coating containing Y2O3, SiO2, and Al2O3 (p.1298, left column). The proportions of these substances are selected in the eutectic region, and are dependent on the desired melting point (p. 1300, left column).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to the new limitations concerning relative amounts of CaO (or AEO), AlO1.5, and SiO2, which overcame the rejection int eh Non-final Rejection mailed 14 March 2022, the nearest prior art is considered to be Ndamka (US 2019/0048475) in view of Levi ("Environmental degradation of thermal barrier coatings by molten deposits").
Regarding claim 1, Ndamka discloses:
An environmental barrier coating system (¶33 “CMAS-resistant barrier coating layer 18”), comprising:
a substrate (12) containing silicon (¶25);
an environmental barrier layer (18, ¶33) applied to said substrate; said environmental barrier layer comprising an oxide matrix (¶33 zirconia, hafnia, rare earth oxides, or ¶34 BSAS, CAS);
…
a [material] interspersed throughout (¶49 “mixture”) said oxide matrix; wherein said self-healing phase comprises a composition of CaO-AlO1.5-SiO2 … (see claim 10).
Ndamka does not disclose:
an oxidant getter phase interspersed throughout said oxide matrix; and
a self-healing phase; wherein said self-healing phase comprises a composition of CaO-AlO1.5-SiO2 in the ranges 1-25%CaO, 1- 25%AlO1.5, 50-99% SiO2
An oxidant getter is known in the prior art, as was discussed in the Non-Final Rejection mailed 14 March 2022.

Ndamka discloses that divalent CaO is basic and tetravalent SiO2 is acidic (¶40). Trivalent Al2O3 can act as either. The claimed proportions of the instant application correspond to an acidic composition. Ndamka discloses an acidic composition (¶44), and more specifically, a composition with a basicity corresponding to the basicity of the expected CMAS.
Levi teaches that CMAS occurs with a variety of compositions, as indicated by the graph below (p.937):

    PNG
    media_image2.png
    678
    726
    media_image2.png
    Greyscale

The leftmost bar on the graph indicates that the average for the earth’s crust is approximately 63% SiO2 (tetravalent), 6% CaO (divalent), 6% MgO (divalent) and 19% AlO1.5 (trivalent), with additional and 6% FeOx (primarily trivalent). Additionally, all of Saudi sand, airport runway sand, Mt. St. Helens volcanic ash, and Eyiafjallajokull volcanic fly ash contain more than 50% SiO2. The CMAS composition of earth’s crust can be summarized as approximately 12% divalent, 25% trivalent, and 63% tetravalent. According to the teachings of Ndamka, this would specify a corresponding proportion in the secondary oxides of a coating (¶46), so the secondary oxides would be 12% divalent, 25% trivalent, and 63% tetravalent. According to Ndamka claim 10, this leads to 12% CaO (or a mixture of CaO and/or BaO and/or MgO, which teaching fairly encompasses an embodiment with at least 1% CaO), 25% AlO1.5, and 63% SiO2.
Although the combination of Ndamka and Levi teaches a material comprising the claimed proportions of calcium oxide, aluminum oxide, and silicon dioxide, the combination does not teach that this comprises a self-healing phase. The instant specification at ¶27 provides context for the interpretation of this claim limitation: “The self-healing phase 28 can be sufficiently fluid at high temperatures to flow into the cracks 30 in the coating 10, which imparts a self-healing functionality.” While the limitations in the specification are not imported into the claims, in this case, the specification provides a definition of the claim term self-healing phase, which requires flowability under at least some conditions. Ndamka does not describe any flowability of the secondary oxides. In fact, Ndamka explicitly describes a reaction between the base composition (zirconia, ¶37) forming a flowable product that flows into the cracks (¶53), but does not describe the secondary oxides flowing. The secondary oxides function to reduce the reaction and/or diffusion gradient (¶22) because they are a similar material to the CMAS encountered, and they are already within the coating, thus reducing diffusion of CMAS into the coating. They cannot provide this function if they flow into an area of high concentration, such as the cracks. Thus, the secondary oxides of Ndamka, whatever their composition, do not constitute a self-healing phase. For this reason, claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745